ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Eaton Corporation                           )      ASBCA No. 61203
                                            )
Under Contract No. W58RGZ-05-D-0065         )

APPEARANCES FOR THE APPELLANT:                     Thomas A. Lemmer, Esq.
                                                   Phillip R. Seckman, Esq.
                                                   Jeremiah J. McIntyre, Esq.
                                                    Dentons US LLP
                                                    Denver, CO

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Srikanti Schaffner, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Carson, CA

                                 ORDER OF DISMISSAL

The dispute has been settled. The appeal is dismissed with prejudice.

Dated: 12 February 2018



                                                 Administrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61203, Appeal of Eaton Corporation,
rendered in conformance with the Board's Charter.

      Dated:

                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals